 In the Matter of THE DENVER TENT AND AWNING Co.andWAREHOUSEAND DISTRIBUTION WORKERS UNION No. 217, I. L. W. U.Case No. C-0413.-Decided February 15, 1943Jurisdiction:canvas products manufacturing industry.UnfairLabor PracticesInterference,Restraint, and Coercion:promulgated and enforcement of rule-prohibiting solicitation Qf any kind on company premises at commencement ofunion's organizational campaign.Discrimination:discharge for violation of no-solicitation rule by an\ employeewho solicited for union on "free" time on company premises.Remedial Orders:discriminatorily discharged employee not, desirous of rein-statement awarded back pay from date of discharge to date she secured otheremployment.DECISIONANDORDEROn November 11, 1942, the Trial Examiner issued his IntermediateReport in the above entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.TheBoard has considered the rulings of the Trial Examiner at the hear-ing and finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner except in the following respect :Since Mrs. Bowers testified, that she was employed elsewhere anddid not desire reinstatement, we shall order that the respondent makeher whole for any loss of pay she may have suffered by reason of therespondent's discrimination, by payment to her of a sum equal to theamount she normally would have earned as wages from the date of herdischarge to the date upon which she seeured,a position with thecompany by which she was employed at the time of the hearing, lessher net earnings during said period, rather than by payment,'as recom-47 N. L. R. B., No. 76.586 -THE DENVER TENT AND AWNINGCO.58,7mended by the Trial Examiner, of a sum equal to the amount shenormally would have earned as. wages from the date of her dischargeto the date of her testimony at the hearing.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Denver Tent and Awn-ing Co., Denver, Colorado, its officers, agents, successors, and assignsshall :J. Cease and desist from :(a)Discouragingmembership inWarehouse and DistributionWorkers Union, No. 217, I. L. W. U., affiliated with the Congress ofIndustrial Organizations, or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire and ten-ure of employment, or any term or condition of their employment, be-cause of their membership or activity in such labor organization, orany other labor organization;In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-.resentatives of their own choosing, and to engage in concerted activityfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Mrs. Sidney Bowers for any loss of pay she mayhave suffered by reason of the respondent's discrimination againsther, by payment to her of a sum of money equal to the amount shenormally would have earned as wages during the period from the dateof her discharge to the date upon which she secured a position "withthe, company by which she was employed at the time of the hearing,.less her net earnings during such period;(b) 'Post immediately in conspicuous places throughout its Arapa-hoe Street and Welton Street plants in Denver, Colorado, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; (2) that the respond-ent will take the affirmative action set forth in paragraph 2 (a) of this,Order; and (3) that the respondent's employees are free to become orremain members of the Warehouse and Distribution Workers Union 5$$DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 217; I. L. W. U., affiliated with the Congress of Industrial Organi-zations, and _ that the respondent will not discriminate against anyemployee because of his membership or activity on behalf of thatorganization ;(c)Notify the Regional Director for the Twenty-second Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. GERARD D. REILLY concurring specially :I concur with the,holding, but feel that exception must be taken tosome of the observations of the Trial, Examiner.A rule forbidding solicitation upon company time',and property isnot,per se,an,interference with the right to self-organization, since itis a reasonable method of averting disruption of production.ThisBoard has impliedly recognized that the control of, union solicitationin a plant during working hours is within the province of the employer;since in numerous cases 1 the Board has deemed permission to engagein such activities on company time and property to be an illegal methodof assisting a union.' As the rule,was applied in this case, however, itseemed to go beyond the bounds of reasonable plant discipline, sincethe solicitation which was the basis of the discharge occurred on theemployee's own time before and after work and during the luncheonand rest periods.INTERMEDIATE REPORTMr.Willard Y. Morris,for the Board.Mr. Samuel M. Goldberg,of Denver,Colo, for the respondent.Mr. Charles L. Binna,of Denver, Colo.,for the Union.STATEMENT OF THE CASEUpon a charge duly filed on August 17, 1942, by Warehouse and DistributionWorkers Union No. 217, I. L. W. U, herein called the Union, the National LaborRelations Board, herein called the Board,,by the Regional Director for theTwenty-second Region (Denver, Colorado); issued its complaint, dated October19, 1942, against The Denver Tent and Awning Co., herein.called the respondent,alleging thfit'the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within.the meaning of Section 8 (1) and (3) and' SeeMatter of Food Machinery CorporationandInternational Association of Machinists,A. F. of L,41 N L R B 1428;Matter of Metal Mouldings CorporationandInternationalUnion,United Automobile Workers of America, affiliated with the Congress of IndustrialOrganizations,39 N L. R B 107;Matter of Sanco Piece Dye Works,Inc,William F.LarkinandFederation of Dyers, Finishers,Printers&Bleachers of America,et at, 38N L R B 690;Matter ofGcrniain Secd and Plant CompanyandInternational Broth,rhoodof Teamsters,Chauffeurs,Warehousemen & Helpcre of America, Local No. 595, AFL, 37N L R B 1090;Matter of The Carborunc'um CompanyandUnited Mine,Workers of America,District 50, affiliated with ,the C 10 , 36 N L R B 710 ;Matter of Standard SteelWorksCompany and Steel Workers Organizing Comnuttee,on behalf of Lodge No 1940,AmalgamatedAssn. of Iron,Steel & Tin Workers` o f North America,26 N. L R B. 447;Matter of.Indianapolis Power & Light CompanyandUtilityWorkers Organizing Committee, Local 120.affiliatedwith the Congress of Industrial Organizations,'25NL R B ' 193 ; -andMatterof Triplex Screw Company and Amalgamated Association of Iron,Steel and Tin Workersof North America, Local No. 1583,25 N L. R. B. 1126 THE DENVER TENT AND AWNING' CO.589Section 2(6) and(7) of the National Labor Relations Act, 49 Stat.449, hereincalled the ActCopies of the complaint,accompanied by notice of bearing, wereiliily served upon the respondent and the UnioiiWith respect to the unfair labor practices,the complaint alleged in substance.that the respondent(1) on or about August 13,19l2,promulgated a rule pro-hibiting solicitation on its premises in order to frustrate the self-organizationof its employees,in violation of Section 8'(l) of the Act; and(2), on'or aboutAugust 15,1942, discharged(Mrs ) SidneyBowers because she joined and assistedthe Union,and thereby violated Section 8 (3) of the Act.At the beginning of the hearing the respondent'filed an answer admitting theallegations with respect to its business,but denying all of the unfair labor prac-ticesThe answer further affirmatively averred that the respondent posted asign prohibiting solicitation of any kind on its premises in order to secure effi-ciency,harmony, had uninterrupted production of materials for the United StatesArmy,and that Bowers,with full knowledge of this rule,deliberately violatedthe rule and was discharged because of such violation.Pursuant to notice,a hearing was held at Denver,Colorado,on October 29,1942,before the undersigned,Webster Powell,the Trial Examiner duly desig-nated by the Acting Chief Trial ExaminerThe Board and the respondent wererepresented by counsel and the Union by a representative.Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.At the conclusion of the hear-ing counsel for the Board and for the respondent argued orally on the record.-Although the parties were advised of their right to file briefs,no briefs'were filed.Upon the entire record in the case and from his observation of'the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Denver Tent and Awning Co. is a Colorado corporation having its officein Denver, Colorado, where it also operates two plants, known as. the ArapahoeStreet plant and the Welton Street plant.. The respondent is engaged in themanufacture, distribution, and sale, at wholesale and retail, of tents, awnings,and miscellaneous canvas productsDul ing the 12 months ending 'in the latterpart of October 1942, the respondent sold products valued at approximately$150,000 from its Arapahoe Street plant, 'approximately 40 percent of which wasshipped to custoniers outside the State of ColoradoAt its Welton Street plant,which began operations on June 15, 1942, the respondent manufactures tents forthe United States Army exclusively.Over 50 percent of these tents are shippedto points outside the State of Colorado.Over 90 percent of the .raw materialspurchased for manufacture at both its plants are shipped to Colorado fi om points.outside the State of ColoradoThe respondent admits that it is engaged-incommerce within the meaning of the Act.'IITHE ORGANIZATION INVOLVEDWarehousemen and Distribution Workers Union No 217, I. L. W. U.,2 affiliatedwith the Congress of Industrial Organizations, is a labor organization admittingtomembership employees of the respondent.'These findings are based upon a stipulation entered into between counselfor the Boardand for therespondent.IB International LongshoremenandWarehousemen's UnionI 590DECISIONSOF NATIONALLABOR RELATIONS BOARDM. THEUNFAIR LABOR PRACTICESA. The'discharge of Mrs. Sidney Bowers; interference, restraint, and coercionBowers was employed by the respondent on July 23, 1942, as a sewing machineoperator at its Welton Street plant, which/had then been in operation a littleover a month. There had been no union activity at either plant prior to heremployment' Bowers had joined the Union on April 6, 1942, while working foranother company.About July 30, Bowers began to solicit. the employees at the Welton Streetplant on behalf of the Union. Between the end of July and August 13, prior tothe posting of the notice against solicitation, hereinafter described, Bowers securedthe memberships of 14 of the respondent's employees.She solicited some ofthese persons in the plant before working hours and during the lunch and restperiods.°Others signed their membership cards outside the plant.None signedduring working periods.On or about August 5, outside of working hours, Bowers distributed copies of aC. I. O. paper on the sidewalk in front of the Welton Street plant, and she alsoplaced some copies on the table in the rest room and on the sewing machines.The first union meeting of the respondent's employees was held on August 6.About August 7, during one of the rest periods, Bowers asked Julia Lowe, herforelady, if she was interested in the Union.Lowe made no reply. About August12, at the end of the working day, Bowers again distributed the C. I. O. paper onthe sidewalk in front of the plant.While Bowers was thus occupied, Superin-tendent Bunn looked out of the plant doorway.There'is no evidence, however,that he saw what Bowers was distributing.On August 12, Bowers asked several employees to come to a union meeting thefollowing day.This occurred in the rest room before 7 a. m. before work began,and during the lunch period.The same morning,before starting to work, Bowerslikewise placed handbills announcing the meeting on the table in the rest roomwhere it was customary for the employees to eat lunch.And at the end of hershift at 3: 30 p m. she placed handbills on the sewing machines on the groundfloor of the plant eOn the morning of August 13, the following printed notice appeared on therespondent's bulletin boards in both plants : 7NOTICESolicitation of any kind on these premises is strictly forbidden.Violation of this rule will be cause for dismissal.Bowers admitted that later the same day, while on the premises but beforeworking hours, two employees handed her union membership application cardswhich they had previously signed, and that she secured two more cards in the1plant during the lunch period. She also discussed with employees during theS The Arapahoe Street plant had been in existence about 50 years4Hereafter,when the year is not given, reference is to 1942.5There was a 30 minute lunch period and two rest periods, one being a 10 minute period4n, the middle of the morning,and the other a 10 minute period in the middle of the afternoon.9The Welton Street plant consists of an old garageAll the manufacturing operationsare performed on the ground floor in a single room 125 feet long and 75 feet wide.7 It was stipulated between the parties that 3 notices were delivered to the respondent bythe printer on Aueust 10, 3 days before they were.posted.No reason was advanced fortl'e respondent's failure to post them as soon as receivedBrooks testified that the noticeswere ordered from the printer 3 to 7 days before they were posted. The printer,thoughavailable,did not testify. THE DENVERTENT AND AWNING CO.591lunch period the union meeting which was to be held that evening. These con-versations took place on benches inside the plant where the employees,sometimesate their lunch.During the afternoon rest period of'August 13; she likewisegave out two or three "membership cards" to fellow employees while they werestanding around the room where the work was performed. On the morning ofAugust 14,' before 7 a. m, Bowers distributed union buttons in the plant to theemployees who, had joined the Union, and, at the request of several employees .who had not yet joined, handed them membership application cards.' The em-ployees who had received buttons all wore them in the plant on August 14.Atno time onAugust 13 or 14 did any officer or supervisory employee complain toBowers about her union activities.'On August 14, two of the employees whom Bowers had solicited informed Super-intendent Bunn that Bowers had asked them to join the Union. Bunn thereupontold B. H. Brooks, vice president,' treasurer, and manager of the respondent, ofthe solicitation.Brooks then consulted Samuel Goldberg, the respondent's attor-ney, as to what action he should take. Goldberg advised him that the rule wasnot in violation of the Act, and that he should discharge Bowers if he intendedto enforce the rule.Brooks then secured through Bunn statements from the twogirls who had been solicited.On Saturday, August 15, without seeing Bowersor makingany further inquiries, Brooks wrote to Bowers that she was "herewithdischarged" for violationg the notice.Bowers, who did not work on August 15,received the letter the next day.The sole issue is whether the respondent promulgated and enforced the ruleprohibiting solicitation on its premises in order to frustrate employee self-organi-zation, as the complaint alleges, or whether the respondent's only purpose was to'maintain harmony and efficient production, as the respondent contends.Brooks testifiedas followsas to the purpose of the respondent in posting,thenotice:"We have always had a rule that the employees should pay attention totheir dutieswhile theyare on thejobwhile on the premises.We havenever allowed any solicitation of the employees of any kindwhile on thejob.We were having a good deal of difficulty on Welton Street getting ourfactory rolling.I happened to think one daythat the first thing I knew therewould be different kinds of solicitation up there so I had those signs paintedand put up to avoid all sorts of solicitation whatever might come up .. .The purpose of the notice was so "the employees wouldn't bebotheredduringtheir rest periods or during their work or any other time by any solicitationthat mightdetract from their ability.They are most of them on sewingmachines. 'They have got to have all their mind on their work very closelywhen they go to that, and, I didn't want any solicitation there that woulddistract the employees . . . I didn't give the union a thought. I put" anotice up at the Arapahoe Street plant "at the same time." 10 [Italicssupplied. ]8Out of a total of about 50 persons working in the Welton Street plant during the firsthalf of August,*' 25 joined the Union ; of these, Bowers secured 19.Five of these personsjoined between the time the notice was posted on August 13 and the end of the day shifton August 14, the last day that Bowers worked for the respondent.Up to the date of thebearing, no others had joinedg Bowers testified and the undersigned finds that she did not know that the rule appliedto employees while on their lunch or restperiods.10Brooksfurther testified that prior to August 13. at the ArapahoeStreet plant, the'respondent did not allow outsiders therein and prohibited solicitation by insurance men,magazine salesmen and others, though no rule,to that effect was posted prior to August 13. 592DECISIONS OF NATIONALLABOR RELATIONS BOARD-It is undisputed that employees at the Welton Street plant were permitted totalk freely among themselves during their rest and lunch periods.When asked,whether conversations as to other matters, "besides solicitation" were "likely toupset' the employees, Brooks replied that "Politics might do it," but that "ordi-'nary conversation" would not.Brooks testified that he knew of no solicitation of any kind at the WeltonStreet plant before the notice was posted.He maintained that he had no knowl-edge of the union activities there either at the time the notices were orderedprinted or when they were posted. The undersigned does not credit his testimony,concerning the union activities.Bowers had been openly engaged in activitieson behalf of the Union both inside and at the entrance to the plant for at least aweek prior to the ordering of the noticesAlthough Brooks' office is in theArapahoe Street building, Superintendent Bunn and Forelady Lowe oversee thework at the -Welton Street plant and occupy an office on a balcony overlooking,the room where all the manufacturing takes place. This office has glass windowsoverlooking the room where the employees work.Neither Bunn nor Lowe testi-fied.About 50 employees worked in this building in early August. It is highlyunlikely that in such a small plant where the employees all work together in the-same room, that the supervisory employees remained unaware of the unconcealedand readily apparent union activity that was taking place in the plant through-out the period from July 30 to August 13Furthermore, Bowers had asked Loweon August 6, about the time the notices were ordered from the printer, if shewas interested in the Union.The undersigned finds that the respondent wasaware, prior to the time the printing was ordered, that there were union activitiesin the plant.,Bowers was the only one who engaged in soliciting during the first half ofAugust 11efficiency, or that the respondent thought they did.Nor is there any evidencethat the employees were "bothered" thereby, that such solicitation did "detractfrom their ability," or that the respondent thought it did either of these things.Brooks testified that he thought the rule was going to be necessary to increaseproduction.There was no evidence at the hearing that it affected productionone way or the other.Though the respondent, according to Brooks, had "always head a rule" requir-ing employees to "pay attention to their duties" while "on the job,:" it is significantthat no such notice as was posted, herein existed at the Arapahoe Street plant in50 years, and that it appeared at the Welton Street plant after-that plant had beenoperating about a month and only after the respondent was, aware of Mrs. Bowers'open union activities.Brooks' testimony thatit was posted because he "happened,to think one day" that "there would be different kinds of solicitation," is thus notcredited.It simply does not ring true.Bowers was discharged the day after 19 of the employees who had attendedthe union meeting appeared in the plant wearing their union buttons.The promptapplication of the rule to Bowers, the union leader in the plant, 6nly"2 daysafter the rule was posted, and without any attempt at any time to explain to theemployees that the rule was intended to apply regardless whether the solicitationtook place on the employees' own time or not,12`and the lack of proof that pro-duction suffered as a result of Bowers' solicitation, or that the rule was reasonably"Except one other employee who secured 2 signatures;there is no evidence that thesewere secured in the plant,.12 Bowers testified, and the undersigned finds that she did not know the rule applied toemployees on their own timeEmployees were paid on a piece work basis with an hourlyminimum guarantee THE DENVER TENT AND AWNING CO.593necessary because of any kind of solicitation, cast' grave doubts upon the motivesof the respondent in formulating the rule.There had in fact been no actualor impending impairment of production or efficiency. The rule was actuallypromulgated, and enforced to discourage membership in the Union.The undersigned finds that the respondent has discriminated in regard'tothe hire and tenure of employment of Mrs Sidney Bowers, thereby discouragingmembership in the Union, and has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in, Section 7 of the Act'sThe undersigned also finds that the respondent, by putting into effect the aboverule prohibiting solicitation on the respondent's premises at the time the Unionwas beginning to organize, interfered with,, restrained, and coerced its employeesIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in Section'III above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend-lo lead to labor disputes-burdening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,certain affirmative' action designed to effectuate the policies of the Act.Since it has been found that the respondent has discriminated in regard to thehire and tenure of employment of Mrs. Sidney Bowers, and since Mrs. Bowerstestified at the hearing that she was employed elsewhere and did not desire rein-statement,it isrecommended below that the'respondent make hen whole for anyloss of pay she may have suffered by reason of the respondent's discrimination,by payment to her of a sum equal to the amount she normally would have earnedas wagesfrom August 15, 1942, the date of the discrimination against her, toOctober 29, 1942, the date of her testimony, less her netearningsduring saidperiod.'Since Mrs. Bowers does not desire reinstatement, no recommendationismade that the respondent offer reinstatement.Upon the basis of the foregoing findings of facts and from the entire recordin the case, the undersigned snakes the following: ,Conclusions of Law1Warehouse and Distribution Workers Union No 217, I. L. W., U., is a labor.organization within the meaning of Section 2 (5) of the Act.13SeeMatter of William Davies Co Inc,etc,37 N L R B 1631;Matter of Letz Mfq Co,etc , 32 N L' R B 563; cfN. L. R. B v Midland Steel ProductsCo, 113 F. (2d) 800 (C. C.A. 6), rev'g 11 N L R B 1214;and N.LR B v Williamson-Dickie Mfg.Co, 130 F. (2d)260 (C C A 5),enf'g as niod 35 N L R B 1220'By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred,by an employee in connection with obtaining work and working else-where than for the respondent, which wouldhot have been incurred but for the respondent'sdiscrimination against him and the consequent necessity of,his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union,Local 2590, 8 N L R B 440Monies ieceived for work performed upon Federal,State,county, municipal,or other work-ielief projects shall be consideied as earningsSeeRepublicSteelCorporation v N L R B ,311 U , S 7.513024-43-vol 47-38 594'DECISIONS OF NATIONAL LABOR' REtATIONS 'BOARD2.By discriminating in'regard to the hire and tenure of employment of Mrs.Sidney Bowers, thereby discouraging membership in the Warehouse and Distri-butionWorkers Union No. 217, I L. W. U, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(3) of theAct.3.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in- Section 7 of the Act, the respondent has, engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting,commerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends, that the respondent,The Denver-Tent &-Awning Co.,and its officers,agents, successors,and assigns shall :-1.Cease and desist from :(a)Discouraging membership in the Warehouse and Distribution WorkersUnion No.217, I.L.W. U., or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees,or by discriminatingin any other way in regard to-their hire and tenure of employment,or any termor condition of their employment ;(b) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to form, join,or assist labororganizations,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid and protection,as guaranteed in Section 7 of-the Act.2.Take the following affirmative action which,the,undersigned finds will effe'ctu-ate the policies of the Act:(a)Make whole Mrs. Sidney Bowers for any loss of pay she may have suffered,'by reason of the respondent's discrimination against her,by payment to her of asum of money equal to that which she normally would have earned as wages duringthe period from the date of such discrimination,as found herein,'to October 29,1t42, less her net earnings during such period ;(b)Post immediately in conspicuous places throughout its Arapahoe Streetand Welton Street plants in Denver, Colorado, and maintain for a period of atleast sixty(60) consecutive days from the date of posting—notices stating (1)that the respondent will not engage in the conduct from which it is recommendedthat it cease and desist in paragraphs 1 (a) and(b) hereof;(2) that the re-spondent'will take the affirmative action set forth in paragraph 2 (a) hereof; (3)that the respondent's employees are free to become or remain members of, theWarehouse and Distribution Workers Union No. 217, I. L. W. U.,and that therespondent will not discriminate against any employee because of his membershipor activity on behalf of that organization ;(c)Notify the Regional Director for the Twenty-second Region in writingwithin-ten (10)days from the receipt of this Intermediate Report, what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid. THE DENVER TENT AND AWNINGS CO.595As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 14, 1942-any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of ArticleII of saidRules and Regulations, file with the Board, Shoreham Building, Washington, -D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.As fur-ther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.Dated:November-11. 1942.WEBSTER POWELL,Trial Examiner.